Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Serial Number: 16/724592     Attorney's Docket #: 8836S-1508 (1E-290131-US)
Filing Date: 12/23/2019; claimed foreign priority to 4/17/2019
					
Applicant: Heejung Hwang et al.
							Examiner: Alexander Williams

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
     Applicant's Amendment filed 3/29/2022 is acknowledged.

Allowable Subject Matter
	Claims 1-20 are allowable over the prior art of record.

REASON FOR ALLOWANCE
1.	The following is an Examiner's Statement of Reasons for Allowance: 
As to independent claim 1, the prior art of record fails to show the combination recited in any of the claims.  Chen et al. (figures 1-5A) specifically figures 4A-4G show a semiconductor package, comprising: a first thermal pillar 62,66 disposed on a package substrate 52, and having an opening (within 52); a first chip stack 12 disposed on the package substrate 52 and in the opening of the first thermal pillar 62,66, and including a first lateral surface; a semiconductor chip 10 disposed on the package substrate 52 and in the opening (within 52), wherein the semiconductor chip 10 is spaced apart (by the 16 between 10 and 12) from the first chip stack 12; and a first heat transfer film 58a,58c disposed between the first thermal pillar 62,66 and the first lateral surface of the first chip stack 12.  In particular, the prior art of record fails to show or collectively teach a second thermal pillar disposed between the first chip stack and the semiconductor chip, wherein the first chip stack, the semiconductor chip and the second thermal pillar are disposed at the same level.
As to independent claim 11, the prior art of record fails to show the combination recited in any of the claims.  Chen et al. (figures 1-5A) specifically figures 4A-4G show a semiconductor package 100, comprising: a first chip stack 12 disposed on a package substrate 52, and including a first lateral surface and a second lateral surface; a semiconductor chip 10 disposed on the package substrate 52 and spaced apart from the first chip stack 12, wherein the semiconductor chip 10 includes a third lateral surface and a fourth lateral surface; a first thermal pillar (62,right/left 66a in figure 4A) disposed on the first lateral surface of the first chip stack 12; a first heat transfer film 58a,58c disposed between the first thermal pillar (62,right/left 66a) and the first lateral surface of the first chip stack 12; a second thermal pillar (middle 66a in figure 4A) disposed on the third lateral surface of the semiconductor chip 10; and a second heat transfer film 58b disposed between the second thermal pillar (middle 66a in figure 4A) and the third lateral surface of the semiconductor chip 10, wherein the second lateral surface of the first chip stack 12 and the fourth lateral surface of the semiconductor chip 10 are exposed by the first 58a,58c and second 58b heat transfer films. In particular, the prior art of record fails to show or collectively teach wherein each of the first and second thermal pillars includes: a horizontal segment which extends from an end portion of the horizontal segment toward a top surface of the package substrate, wherein a top surface of the horizontal segment and a top surface of the first chip stack are coplanar.
  	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander O. Williams whose telephone number is (571)272-1924.  The examiner can normally be reached on 7:00 AM -5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









7/1/2022

/Alexander O Williams/
Primary Examiner, Art Unit 2826